NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARIA CHRISTINA CHOCOYO-                         No.   18-73314
CONCUA; et al.,
                                                 Agency Nos.      A202-135-015
                Petitioners,                                      A202-135-014
                                                                  A202-135-016
 v.                                                               A202-135-017

MERRICK B. GARLAND, Attorney
General,                                         MEMORANDUM*

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 14, 2021**
                                San Francisco, California

Before: THOMAS, Chief Judge, and R. NELSON and HUNSAKER, Circuit
Judges.

      Maria Cristina Chocoyo-Concua,1 a citizen of Guatemala, petitions for review



           *
                   This disposition is not appropriate for publication and is not
precedent except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1
        Chocoyo-Concua’s three children, who are also citizens of Guatemala, are
derivative beneficiaries of her application for asylum and related relief.
of the Board of Immigration Appeals’s (BIA) order dismissing her appeal from the

Immigration Judge’s (IJ) denial of her applications for asylum, withholding of

removal, and relief under the Convention Against Torture (CAT). We review the

BIA’s legal conclusions de novo and its “factual findings, including adverse

credibility determinations, for substantial evidence.” Garcia v. Holder, 749 F.3d

785, 789 (9th Cir. 2014). We have jurisdiction under 8 U.S.C. § 1252 and deny the

petition.

      1.     Substantial evidence supports the BIA’s affirmance of the IJ’s adverse

credibility finding. The BIA based its decision on relevant factors, including

inconsistencies in Chocoyo-Concua’s testimony, inconsistencies between her

testimony and documentary evidence, and her unresponsiveness to the IJ’s

questions. See 8 U.S.C. § 1158(b)(1)(B)(ii). Chocoyo-Concua argues that any

inconsistencies in her statements are trivial and cannot support an adverse credibility

determination. We disagree. The BIA cited multiple inconsistencies concerning the

facts underlying her requests for relief. Because such inconsistencies reasonably

bear on Chocoyo-Concua’s veracity, the BIA did not err in relying on them to affirm

the IJ’s credibility finding. Shrestha v. Holder, 590 F.3d 1034, 1044, 1046–47 (9th

Cir. 2010). Substantial evidence also supports the BIA’s determination that she

failed to rehabilitate her claim with sufficient corroborating evidence. Thus, the BIA

did not err in concluding that without credible testimony or sufficient corroborating


                                          2
evidence, Chocoyo-Concua failed to establish eligibility for asylum and withholding

of removal. Mukulumbutu v. Barr, 977 F.3d 924, 927 (9th Cir. 2020).

      2.     Substantial evidence also supports the BIA’s decision regarding

Chocoyo-Concua’s CAT claim. A petitioner seeking protection under the CAT must

show that it is “more likely than not” she will be tortured upon removal. 8 C.F.R.

§ 208.16(c)(2). Chocoyo-Concua, however, cites only “generalized evidence of

violence and crime in [Guatemala],” Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152

(9th Cir. 2010), and fails to show that she faces a “particularized threat of torture,”

Dhital v. Mukasey, 532 F.3d 1044, 1051 (9th Cir. 2008) (per curiam) (citation

omitted). The BIA, therefore, did not err in affirming the IJ’s denial of relief under

the CAT.

      PETITION FOR REVIEW DENIED.




                                          3